Citation Nr: 1041583	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  00-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 
1977, and from June 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in, Jackson, 
Mississippi.  The RO, in part, denied service connection for a 
low back disorder, to include as secondary to the service-
connected left knee disability.  The Veteran timely appealed the 
RO's July 1999 rating action to the Board.  This matter was 
denied, in part, by the Board in a March 2009 decision.

The Veteran appealed the Board's March 2009 decision to the Court 
of Appeals for Veterans Claims (Court).  In December 2009, based 
on a Joint Motion for Partial Remand (Joint Motion), the Court 
vacated the Board's March 2009 decision and remanded the claim.  

In April 2010, the Board remanded the appeal to the RO for 
appropriate development.  The requested development has been 
completed and the case has returned to the Board for appropriate 
action.  The Board finds that the RO has substantially complied 
with the Board's April 2010 Remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

FINDINGS OF FACT

1.  A low back disorder, currently diagnosed as lumbosacral 
strain with muscle spasms, was not incurred in or aggravated by 
military service or by a service-connected left knee disability.

2.  The Veteran is not competent in his assertion that he has a 
low back disorder that is secondary to his service-connected left 
knee disorder.  


CONCLUSION OF LAW

The criteria to establish service connection for a low back 
disorder, currently diagnosed as lumbosacral strain with muscle 
spasms, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a).  In this regard, in post-adjudication letters 
to the Veteran, issued in April 2001 and December 2004, the RO 
specifically notified him of the substance of the VCAA including 
the types of evidence necessary to establish the claim for 
service connection for a low back disorder, to include as 
secondary to the service-connected left knee disability, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), the letter essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide.  Id. 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, notice as to the claims for service connection for a low 
back disorder, to include as secondary to the service- connected 
left knee disability was not provided until after the July 1999 
rating decision on appeal was issued.  However, the Veteran was 
not prejudiced from this timing error because the RO 
readjudicated this claim in a Statement of the Case, issued in 
September 2000, and in subsequent Supplemental Statements of the 
Case issued throughout the duration of the appeal.  Thus, the 
Board finds that the essential fairness of the adjudication 
process was not affected by the VCAA timing error.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a February 2007 letter, 
the RO informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claim.  The 
Veteran's service treatment records (STRs), vocational 
rehabilitation file, Social Security Administration records, a 
March 2003 hearing transcript and statements, prepared by the 
Veteran and his spouse, have been associated with the claims 
files in support of the service connection claim on appeal.  In 
addition, VA has examined the Veteran in November 2000, December 
2005, and July 2007 to determine the etiology of his currently 
diagnosed low back disorder.  Copies of the VA examination 
reports have been associated with the claims files.  
Pursuant to the December 2009 Joint Motion and Court Order, the 
Board remanded the claim in April 2010 for another examination.  
This examination was performed in May 2010.  (See May 2010 VA 
spine examination report).  A copy of this examination report is 
contained in the claims files. 

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  In fact, on a June 2010 Supplemental Statement of the 
Case notice response form, the Veteran specifically indicated 
that he did not have any further evidence to submit in support of 
his current appeal. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's April 2010 Remand 
directives.

VA has therefore complied with the duty to assist requirements of 
the VCAA with respect to the claim.  Given these matters of 
record, the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will address the merits of the claim.

II. Laws and Regulations

Service connection will be established for disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or from aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree within 
one year after discharge from service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

Further, a disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA has revised the provisions of 38 C.F.R. § 3.310(b) to conform 
the regulation to the holding of Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  Under this 
revision, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA, however, will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice- connected 
disease or injury.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating Disabilities 
(38 C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any increase 
in severity due to the natural progress of the disease, from the 
current level. 38 C.F.R. § 3.310(b).

As will be discussed in the analysis below, the preponderance of 
the evidence of record is against a finding of a causal 
relationship between the service-connected left knee disability 
and any currently diagnosed low back disorder.  As such, no 
action is required to establish the "baseline level of severity" 
of said disability, and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to claim for service 
connection for a low back disorder as secondary to service-
connected left knee disability.  Accordingly, the Veteran will 
not be prejudiced by Board action on this issue at the present 
time, notwithstanding that he has not been notified of the new 
provisions of 38 C.F.R. § 3.310(b) to date.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Merits Analysis

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran contends that he currently has a low back disorder 
that is due to his service-connected left knee disability.  (See 
VA Form 21-4138, Statement in Support of Claim, dated and signed 
by the Veteran in March 1999, and November 2000 VA examination 
report).  

The Veteran does not allege, and the records do not show, that 
his low back disorder is directly related to military service, or 
that arthritis of the lumbar spine was manifested to a 
compensable degree within a year of service discharge.

The Board will now address whether service connection for a low 
back disorder on a secondary basis is warranted.  The Board finds 
that the preponderance of the evidence of record is against a 
finding of a causal relationship between the service-connected 
left knee disability and any currently diagnosed low back 
disorder.

There is post-service evidence of a low back disorder, recently 
diagnosed by VA as lumbar degenerative changes.  (See May 2010 VA 
examination report).  Thus, the crux of the Veteran's secondary 
service connection claim hinges on whether there is evidence 
showing that his current low back disorder was either caused, or 
aggravated by, his service- connected left knee disability.  
There are competing VA opinions regarding the question of 
aggravation of the Veteran's low back symptoms by his service-
connected left knee disability.

The Veteran first sought service connection for a back disorder, 
limited to his right lower back, by statement received in January 
1999.  The Veteran underwent a VA physical examination on March 
1, 1999.  The Veteran reported to the examiner that he had pain 
in his lower back, which the Veteran attributed to his left knee 
disorder.  

The examiner reported that radiographic studies of the lumbar 
spine showed small osteophytes at L4-5.  However, there was no 
narrowing of the disc, and no sclerosis of the posterior elements 
or defects in the posterior elements.  

On physical examination, the physician noted that the Veteran was 
well developed and that he stood erect with no scoliosis and no 
tenderness over the spinous processes.  

The examiner noted that apart from the small osteophyte at the 
L4-5 disc, there was no objective evidence of organic pathology 
of the lumbar spine.  He also noted that approximately 40 percent 
of the patients of the Veteran's age (41) had such small 
osteophytes.  The examiner found that the Veteran's then back 
symptoms had no connection to his knee disorder.

In a statement dated on March 4, 1999 and received by the RO 
several days later, the Veteran reported that the March 1, 1999 
would be inaccurate because the examining physician requested 
that he perform tasks he was unable to do.  He requested another 
examination.  In a reported dated in April 1999, another VA 
physician reported that he had reviewed the March 1999 
examination report and found that it was adequate for rating 
purposes.  

The Veteran underwent a further VA examination in December 1999, 
conducted by the same examiner who reviewed the March 1999 
examination.  The physician noted that the Veteran "claims that 
he is having to walk with a limp secondary to his service(-
)connected left knee.  It is aggravating his lower back pain 
which is not service connected.  However, he does desire 
adjunctive credit for aggravation of a non(-)service connected 
condition."  

The examiner diagnosed degenerative disc disease of the lower 
back with degenerative joint disease.  The examining physician 
stated that the Veteran's "giving to his left knee secondary to 
pain with weight bearing will produce increase symptoms of back 
pain."  The examiner noted, however, that there were no evidence 
of neurological or muscular motor deficits associated with the 
low back disorder upon physical evaluation. 

In a November 2000 VA medical examination report, the examiner 
who conducted the March 1999 VA examination review, and the 
December 1999 VA examination stated that:  "The present symptoms 
of his back are not proximally due to or the result of his 
[service- connected] left knee. However, when he has an 
exacerbation of his back symptoms giving to his left knee 
secondary to pain would aggravate the symptoms of pain his in 
lower back."

After due course of appellate proceedings regarding other issues, 
the Veteran underwent a further VA examination in December 2005.  
Apart from noting that he had reviewed the Veteran's claims 
folder, the examiner reviewed the Veteran's military service and 
medical history, occupational history, subjective complaints, and 
the history of the Veteran's left knee disorder, including the 
Veteran's arthroscopy and menisectomy.   

Significantly as it bears upon the Veteran's lack of credibility 
as to his principal contentions, the examiner noted that while 
the Veteran later demonstrated forward flexion from zero to 50 
degrees with pain at 20 degrees, while unobserved:  "[w]hile the 
patient was getting undressed (in preparation for the 
examination) he exhibited flexion of the lower back to 90 degrees 
while removing his knee brace without any apparent discomfort.  
There was no list or spasm of the musculature, no deformity or 
complaint of pain to light-touch in this area."

The examiner diagnosed "old lumbosacral strain (resolved)."  
The examiner further stated:

"This patient exhibits so much exaggeration on his 
examination that I do not believe he has any physical 
impairment related to his back.  His subjective 
complaints are not supported by objective physical 
findings.  His knee examination is essentially normal 
and I cannot correlate subjective complaints in regard 
to the knee with objective physical findings either." 

"If he had a back condition that would cause the pain 
I could not relate it to his service(-)connected left 
knee injury.  There is no connection between having 
partial meniscectomy of the knee and low back pain.  
His back condition is not caused by or a result of his 
SC left knee." (Italics added).

Examination report, dated December 14, 2005.

While the examination report further indicates that "(t)here is 
evidence of aggravation of his (lumbosacral strain) with muscle 
spasm by his SC left knee," a handwritten correction to the 
report indicates that "clarified above (statement) obviously 
ment ther (sic) is "no," inserted by that portion of the 
sentence - thus indicating "there is no evidence of 
aggravation."  

From the context of the entirety of the report, it is clear that 
the December 2005 VA examiner concluded (1) that the Veteran did 
not then have a back disability, as evidenced by his preface "if 
he had a back condition;" and (2) there was no causal or 
aggravational component by the service-connected left knee to the 
claimed back disorder.  

In a July 2007 addendum, the physician who conducted the December 
2005 opinion reiterated that the service-connected left knee 
disorder did not cause or aggravate the [Veteran's] back 
disorder.  The VA physician confirmed that his previous December 
2005 opinion, in which he concluded that there was evidence of 
aggravation of the Veteran's lumbosacral strain with muscle spasm 
by the service-connected left knee, had contained a typographical 
error.  

In rendering the July 2007 opinion, the VA examiner stated that 
he had again reviewed not only the Veteran's service and post-
service medical records, but medical literature, which he 
maintained did not relate the knee disorder to any type of back 
condition.

In April 2010, pursuant to the December 2009 Joint Motion for 
Partial Remand and Court Order, the Board remanded the claim for 
another examination.  This examination was performed in May 2010, 
and conducted by another VA examiner.  

A review of the May 2010 VA examination report reflects that the 
VA examiner specifically reviewed and commented on each of the 
above-cited VA treatment and examination reports.  It is 
noteworthy that the examiner specifically acknowledged the 
purpose of the examination - to reconcile the December 1999, 
December 2005, and July 2007 examination reports.  The examiner 
also noted not only the dates but the clinical data and ultimate 
conclusions of previous examinations, including the December 2005 
examiner's report of a typographical error in his report.  

After a complete physical evaluation of the Veteran's spine, to 
include x-rays, the May 2010 VA examiner diagnosed the Veteran 
with lumbar degenerative changes.  In short, the VA examiner 
stated that he concurred with the July 2007 VA examiner's opinion 
that the Veteran's left knee disorder did not aggravate his back 
disorder.  The May 2010 VA examiner concluded that there was no 
evidence that the [service-connected] left knee disorder had 
permanently worsened the Veteran's back condition, nor was there 
any credible evidence of any connection between the prior left 
knee surgery and his current complaints of low back pain.  The VA 
examiner stated that the x-ray evidence of degenerative changes 
of the lumbar spine was "an age-related phenomena." (Italics 
added). The VA examiner concluded that medical literature was not 
supportive of the premise that a knee disorder could cause or 
aggravate a back disorder.  (See May 2010 VA spine examination 
report). 

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the probative value of all evidence; account for the 
evidence which it finds to be persuasive or unpersuasive; and 
provide reasons for its rejection of any material evidence 
favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).

The preponderance of the evidence is clearly against a grant of 
service connection for a low back disorder, both on a secondary 
and aggravational basis.  Firstly, while not dispositive, the 
December 2005 and May 2010 VA examination report were clearly 
based upon a comprehensive review of the Veteran's service, post-
service and medical histories as found both in the claims folders 
and his subjective history.  Of note, the observations of the 
December 2005 examiner while the Veteran was unobserved clearly 
suggest that the Veteran's subjective reports are belied by the 
clinical evidence.  

Apart from these factors, the December 2005 and May 2010 reports 
were based on extensive physical examinations - abundantly more 
so than the December 1999 report which appears to be based at 
least in part upon the Veteran's then-clear intent to secure 
service-connected compensation for the claimed back disorder.  

The December 2005 and May 2010 reports were based upon accurate 
history, a review of the evidence of record, medical literature 
and were provided with a sound rationale and careful explanation 
of all relevant findings - in particular with regard to the 
stated purpose of the examinations.  In whole, these reports 
suggest that the Veteran's asserted back disorder is not related 
to service; may be motivated by an attempt to gain financial 
compensation without clinical support, and may otherwise be 
related to "age-related" factors.  

The Veteran is competent to provide statements concerning factual 
matters of which he has firsthand knowledge (e.g., experiencing 
pain).  For example, he is competent to describe symptoms of low 
back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain circumstances, 
lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

However, the Veteran is not competent to render an opinion that 
he has a low back disability that is etiologically related to, or 
has been aggravated by, his service-connected left knee 
disability.  Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin);  Layno v. Brown, 6 Vet. App. 465 (1994) ((cautioning that 
lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise)).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence weighs against the 
claim for service connection for a low back disorder, to include 
as secondary to the service-connected left knee disorder, this 
doctrine is not for application in the appeal.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).



ORDER

Service connection for a low back disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


